Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Thomas Webster (Reg. # 46154) on 12/17/2020. 

The application has been amended as follows: (The amendments are similar to the previous notice of allowance mailed on 1/14/2021)

3. (Currently Amended) The system as in claim 1 wherein the one or the plurality of points of zero RF energy.

11. (Currently Amended) The method as in claim 9 wherein the one or the plurality of points of zero RF energy.

Allowable Subject Matter
Claims 1-16 are allowed. 

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, recites a system first wireless network in TDD comprising plurality of wireless transceiver stations with same cell ID and collectively transmit plurality of simultaneous non-interfering pre-coded data streams to plurality of UE within same frequency band, and second wireless network in FDD comprising one or plurality of antennas. The first wireless network creates one or more points of zero radio frequency energy at the location of the antennas. 



The prior art reference Perlman et al. (US 2015/0304855) has been considered, which teaches the concurrently utilizing actively used spectrum for TDD or FDD networks. The reference further teaches to deliver multiple simultaneous non-interfering data streams within same frequency band (para 92). However, the reference does not teach first network creating points of zero RF energy at the location of the plurality of antenna of the second network. 

The IDS filed with RCE have been considered and the references have been reviewed. 
Upon further search, prior art reference Yu has been considered. Fig. 2 and Para 4 describe the co-existing cells with FDD and TDD, and interference due to using adjacent frequency bands in the spectrum. The disclosure discloses system for providing TDD service, to avoid interference between TDD and FDD and to fully utilize spectrum resources (abstract). The method utilizes the TDD cell configuration – by configuring TDD component carrier as uplink, that is adjacent to FDD uplink frequency 

Further search on prior art and prior arts on record, fail to teach, alone or in combination, the above mentioned claim features, along with all other limitations as recited in claim 1. Thus claim 1 is allowed. Independent claims 6-9 and 14-16 recite similar allowable subject matter, thus allowed for the same reasons. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        3/20/2021